IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0281
                                Filed June 20, 2018


IN THE INTEREST OF X.W. and R.J.,
Minor Children,

A.W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



       A mother appeals a permanency order in child-in-need-of-assistance

proceedings placing her two children in the care of the father of one of the children.

AFFIRMED.



       Jean Capdevila, Davenport, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, guardian ad litem

for minor children.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       A mother appeals a permanency order in child-in-need-of-assistance

(CINA) proceedings placing both children in the care of the father of one of the

children. We conclude it is in the best interests of both children to be placed with

the father of the younger child. We affirm the decision of the juvenile court.

       I.      Background Facts & Proceedings

       A.W. is the mother of X.W., born in 2008, and Ra.J., born in 2011. The

father of X.W. is L.L. and the father of Ra.J. is Ro.J. The children were removed

from the mother’s care on June 24, 2015, due to concerns she was homeless and

using illegal drugs. The children were placed in Ro.J.’s care. The children were

adjudicated to be in need of assistance under Iowa Code section 232.2(6)(b), (c),

(e), (g), (n), and (o) (2015).

       The mother participated in a substance abuse treatment program and

attended visitation with the children. She also participated in Family Safety, Risk,

and Permanency services to improve her parenting skills. On May 5, 2017, the

juvenile court determined the children should be transitioned back into the mother’s

care based on the progress she had made in the case, with continuing supervision

by the Iowa Department of Human Services (DHS).1

       The children were again removed from the mother’s care on September 11,

2017, due to her use of illegal drugs. The mother had a drug test, which was

positive for opiates.    The children were returned to the care of Ro.J.         In a




1
     Ro.J. appealed the order placing the children in A.W.’s care. We affirmed the
permanency order. See In re R.J., No. 17-0826, 2017 WL 3078122, at *3 (Iowa Ct. App.
July 18, 2017).
                                           3


permanency order, filed on January 31, 2018, the court found, “[T]he mother does

well for a while but then falls back into her old patterns of behaviors.” The court

concluded the permanency goal for Ra.J. should be sole custody with his father,

Ro.J., and X.W. should be placed in a guardianship with Ro.J.                 The court

determined the children should continue in the care of Ro.J., subject to supervision

by DHS. The mother appeals the permanency order.

       II.    Standard of Review

       Our review in CINA proceedings is de novo. In re J.S., 846 N.W.2d 36, 40

(Iowa 2014). “In reviewing the proceedings, we are not bound by the juvenile

court’s fact findings; however, we do give them weight.” Id. “As in all juvenile

proceedings, our fundamental concern is the best interests of the child.” In re K.N.,

625 N.W.2d 731, 733 (Iowa 2001). Allegations in CINA proceedings must be

proved by clear and convincing evidence. Iowa Code § 232.96(2).

       III.   Best Interests

       The mother claims it is not in the children’s best interests to be placed in the

care of Ro.J. The placement of children in a permanency order should serve their

best interests. In re C.D., 509 N.W.2d 509, 513 (Iowa Ct. App. 1993).

       The juvenile court found the mother was not taking recovery from substance

abuse seriously. The court noted she had multiple relapses into substance abuse

and was not honest with service providers. About Ro.J., the court stated:

       While he has not been a perfect parent, he has provided the
       [children] structure for most of this case. [Ro.J.] is [Ra.J.’s] biological
       father and he is the only father figure that [X.W.] has ever known.
       The [children] are very bonded to him and to each other.
                                         4


       We agree with the juvenile court’s findings. Ro.J. has cared for the children

since June 24, 2015, except for a period of about four months when they were in

the mother’s care. He has provided them with stability and structure, which the

mother did not provide. Although she has received services over a substantial

period of time, the mother is unable to maintain sobriety. As the juvenile court

noted, “[T]he mother does well for a while but then falls back into her old patterns

of behaviors.” We conclude it is in the best interests of the children to be placed

with Ro.J. We affirm the decision of the juvenile court.

       AFFIRMED.